Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This office action is responsive to application No. 17/379,773 filed on 02/11/2022.  Claim(s) 1-20 have been cancelled. Claim(s) 21-40 is/are pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 06/09/2022 is/are considered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 26, 33, and 40 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Pending application claims priority to 15/831,918 filed 12/05/2017, priority to 14/874,011 filed 10/02/2015, and priority to 13/829,067 filed 03/14/2013.

Applicants claims 26, 33, and 40 recites: 
reduces the second number of persons when the location excludes children; or 
reduces the second number of persons when one or more of the first set of one or more timestamps is during an evening.

However, looking at Applicant’s specification and specification of the parents from which earlier priority dates is/are claimed. There does not appear to be prior support in the specifications and parent specifications for the recited limitations.

17/379,773 also PGPUB 2022/0086524 recites in:
[0019] Mobile technology has become so popular that it is rare for an adult individual to not own a mobile device and/or carry a mobile device on his or her person. Moreover, even many minors (e.g., teenagers and younger) often carry their own cellular phone and/or other wireless device (e.g., an iPod™ or other MP3 player). Accordingly, by identifying a number of mobile devices in an area, an assumption can be made that the same or approximately the same number of people are located in the same area. In other words, the number of mobile devices registering with or attempting to register with a base station may serve as a proxy for the number of people in the vicinity of the base station. Examples disclosed herein recognize that although a number of mobile devices may be detected in an area, it does not necessarily mean that an exactly equivalent number of people is located in the same area. For example, children may not carry mobile devices, and therefore may not be recognized as present. As another example, some individuals carry two or more mobile devices, and therefore, may be recognized as two individuals. Therefore, the detected number of mobile devices in communication with (and/or who have registered with or attempted to register with) a base station or counterfeit base station may be adjusted using a probability of the accuracy of the number of individuals. For example, if an audience of particular media (e.g., a children's program) is expected to include many children, the probability of accuracy may be different (e.g., lower) than for an audience of second media (e.g., Downton Abbey) expected to include primarily adults. Accordingly, demographics, location, etc. for an expected audience may be used to determine the probability of accuracy. The probability of accuracy may provide a multiplier to adjust the audience count (up or down) to improve the accuracy of the people counter.

The same and/or similar recitation(s) is/are also found in:
15/831,918 also (US 11,070,875) in Col 3: lines 32-65
14/874,011 also (US 9,843,836) in Col 3: lines 25-58
13/829,067 also (US 9,179,185) in Col 3: lines 12-44

	Looking at Applicant’s specifications and parent specifications, reduction of second number of persons may occur where audience count may be adjusted up or down based on a multiplier. However, nowhere in Applicant’s specifications including those in which priority is claimed, can be found that mentions, any location which excludes children, or timestamps being during an evening. As such, furthermore, Specifications do not mention reducing the number of persons “when the location includes children” or “when one or more of the first set of one or more timestamps is during an evening”.
	
Appropriate correction(s) is/are required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 21-25, 27-32, and 34-39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herraiz (EP2182752), in view of Srinivasan (US 2007/0274537), and further in view of Vargantwar et al. (US 8,670,788).
Consider claims 21, 28, and 35, Herraiz teaches an apparatus, method, and non-tangible computer readable medium comprising instructions that, when executed, cause a processor to at least/comprising: at least one memory; instructions in the apparatus; and  processor circuitry to execute the instructions (Fig.1; Paragraph 0015 teaches sending information to a processing unit with access to additional information. Paragraph 0017 teaches processing unit comprises calculating means for calculating an estimated number of people in a coverage area using additional information. Paragraph 0044 teaches one or several network servers performing one of several functions, typically gateway and concentrator, but also can do calculating, counting and part of identity capture. Sever(s) and/or gateway(s) would have the necessary processor, memory, instructions, processing circuitry, etc to execute the instructions to implement functions of the invention) to at least: 
determine a first number of mobile devices in communication with a base station during a time period, the base station associated with a location, the first number of mobile devices to be determined based on mobile device identification information collected from the base station, respective times at which one or more mobile devices requested to register with the base station (Paragraph 0017 teaches obtaining IMSI number from mobile phones, and counting the different IMSI numbers received. Paragraph 0032 teaches capturing the identify, e.g., IMSI of phones. Paragraph 0034 teaches a counting function that converts cellular identities, IMSI, into numbers. Paragraph 0041 teaches change in LAC function which forces mobile phones to register again and be captured, e.g., snapshot of the number of visitors in a museum at 9:00, at 10:00, at 11:00, etc. Paragraph 0035 teaches optionally, concentrator function carried out by management means 8, that manages the flows of information coming from the different locations. Every flow would be composed of the identity capture function, the counting function and the calculation function. Paragraph 0036 teaches the function for capturing cellular identities must always include a unit local to the venue and besides may have part of its functionality located remotely in the network. This local unit broadcasts specific system information as if it was a BTS, base station, and forces a Location Update message by all mobile phones within its reach belonging to its cellular network. The function captures the identity of these phones, such as IMSI. Paragraph 0044 teaches one or several network servers performing one of several functions, typically gateway and concentrator, but also can do calculating, counting and part of identity capture. Since processing unit/network server/gateway may perform several functions, including the counting function. And the counting function is performed by counting the IMSI numbers, collected by the local unit acting as if it was a BTS. The processing unit/network server/gateway may perform the counting by counting the IMSI number collected by the local unit. Additionally, since the system can force mobile phones to register with the local unit at different times, 9:00, 10:00, 11:00, etc., the system may determine a number of mobile devices in communication with the local unit to register with it at different time periods); and 
estimate, based on the first number of mobile devices, a second number of persons present at the location during the time period (Paragraph 0034 teaches a counting function that converts cellular identities, IMSI, into numbers. Paragraph 0035 teaches a calculation function, which takes the data from the counting function and calculates the number of people in the area, based on additional information in a database. Additional information can be, for instance, (a) the percentage of switched-on mobile phones versus people in that country, region, city or neighborhood, etc. Paragraph 0041 teaches change in LAC function which forces mobile phones to register again and be captured, e.g., snapshot of the number of visitors in a museum at 9:00, at 10:00, at 11:00, etc. Paragraph 0023 teaches the count may be treated as a representative sample, the true number of people present being estimated as the counting number divided by the percentage of people known to carry a mobile phone in the local population. Paragraph 0029 teaches calculating an estimated number of people in the coverage area on the basis of this count and, optionally the know prevalence of mobile telephone devices per person).
Herraiz does not explicitly teach determine a time period during which media was detected by a media meter, the time period to be determined based on a first set of one or more timestamps included in media identification information collected from the media meter, the media meter associated with a location;
a second set of one or more timestamps included in mobile device identification information collected from the base station, the second set of one or more timestamps to indicate respective times at which one or more mobile devices requested to register with the base station.
In an analogous art, Srinivasan teaches determine a time period during which media was detected by a media meter, the time period to be determined based on a first set of one or more timestamps included in media identification information collected from the media meter, the media meter associated with a location (Paragraph 0021 teaches monitored signatures may be generated at a monitoring site based on audio streams associated with media information that is consumed by an audience. Monitored signature may be generated based on the audio track of a television program presented at a monitoring site. Monitored signature may then be communicated to a central data collection facility for comparison to one or more reference signatures. Paragraph 0022 teaches reference signatures generated at a reference site and/or a central data collection facility. Monitored signature is received at central collection facility. Paragraph 0029 teaches network 108 may be used to communicate signatures, control information, and/or configuration information between the monitoring site 102, the reference site 104, and the central data collection facility 106. Paragraph 0056 teaches the time at which the audio corresponding to each signature was emitted is recorded and stored as a reference time to with the corresponding monitored signature in a memory device. Each reference signature is stored in a memory device located at the reference site along with timestamp data indicating the time at which the underlying audio data was collected. Paragraph 0057 teaches monitored signature generated for data collected at a time T need only be compared to each reference signature associated with the same timestamp T instead of all reference signatures generated during the same twenty-four hour period. Paragraph 0058 teaches reference times to or timestamps associated with each monitored signature may be used to identify the time, of day, at which the monitored streams were broadcast).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Herraiz to include determine a time period during which media was detected by a media meter, the time period to be determined based on a first set of one or more timestamps included in media identification information collected from the media meter, the media meter associated with a location, as taught by Srinivasan, for the advantage of reducing processing time required to find a match by utilizing timestamps (Srinivasan – Paragraph 0057), allowing the system to easily manage, find, and retrieve information corresponding to particular time(s) at which data had been collected.
Herraiz and Srinivasan do not explicitly teach a second set of one or more timestamps included in mobile device identification information collected from the base station, the second set of one or more timestamps to indicate respective times at which one or more mobile devices requested to register with the base station.
In an analogous art, Vargantwar teaches a second set of one or more timestamps included in mobile device identification information collected from the base station, the second set of one or more timestamps to indicate respective times at which one or more mobile devices requested to register with the base station (Col 11: lines 22-40 teaches maintaining a time stamp indicating when each registration message is received. When a registration message is received at a base station, the base station may create a time stamp indicating the time of reception. The base station may relay the time stamp to the HLR, or may create a database entry itself, which associates the timestamp with the mobile station, and thus may also include a mobile station identifier such as a MIN or IMIS, for instance).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Herraiz and Srinivasan to include a second set of one or more timestamps included in mobile device identification information collected from the base station, the second set of one or more timestamps to indicate respective times at which one or more mobile devices requested to register with the base station, as taught by Vargantwar, for the advantage of enabling the system to easily associate and maintain timing information associated with mobile device registration(s), providing for easier tracking and management of data.

Consider claims 22, 29, and 36, Herraiz, Srinivasan, and Vargantwar teach the first set of one or more timestamps (Srinivasan – Paragraph 0056-0058), the second set of one or more timestamps (Herraiz – Paragraph 0017, 0032, 0041; Vargantwar - Col 11: lines 22-40).
Srinivasan further teaches wherein first set of one or more timestamps is synchronized with second set of one or more timestamps (Paragraph 0056-0058).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Herraiz, Srinivasan, and Vargantwar to include wherein first set of one or more timestamps is synchronized with second set of one or more timestamps, as further taught by Vargantwar, for the advantage of reducing processing time required to find a match (Vargantwar – Paragraph 0057), aligning information/data with one another, enabling the system to quickly process data.

Consider claims 23, 30, and 37, Herraiz, Srinivasan, and Vargantwar teach wherein the base station is a counterfeit base station that does not provide communication services to the one or more mobile devices (Herraiz – Paragraph 0036 teaches local unit broadcast a standard cellular mechanism for the dialogue with mobile phones within its reach. Local unit broadcasts specific information as if it was a BTS, base station, and forces a Location Update message by all mobile phones within its reach belonging to its cellular network. Then, the function captures the identity of those phones, such as the IMSI, and reject the Location Update attempts, hence not disturbing the phones further).

Consider claims 24, 31, and 38, Herraiz, Srinivasan, and Vargantwar teach wherein the processor circuitry is to adjust the first number of mobile devices to estimate the second number of persons, the first number of mobile devices to be adjusted based on a probability that the first number of mobile devices accurately corresponds the second number of persons (Applicant’s specification indicates “some individuals carry two or more mobile devices and therefore may be recognized as two individuals… therefore the number may be adjusted via a probability of accuracy”. With that disclosure in mind, Herraiz – Paragraph 0034-0035 teaches intelligence for detecting the duplication of identities and not counting it twice).

Consider claims 25, 32, and 39, Herraiz, Srinivasan, and Vargantwar teach wherein the processor circuitry is to adjust the probability based on an expected audience of the media (Herraiz – Paragraph 0041 teaches the first one means that the LAC is maintained fixed and hence the function is continuously capturing the identities of the new mobile users that enters the area of coverage, e.g. accumulated visits of a museum during a day, The second one can be obtained by a change of LAC in the function, which will force again all the mobile phones around, old and new, to register again and hence be captured, e.g. snapshot of the number of visitors in a museum at 9:00, at 10:00, at 11:00, etc. Paragraph 0012 teaches calculating an estimated number of people in a coverage area using additional information. Paragraph 0015-0016 teaches calculation of estimated number of people in a corresponding coverage area with access to additional information. Where additional information may indicate the percentage of switched-on mobile phones versus people in the country, region, city or neighborhood of corresponding local unit is located, marker share of mobile network operator in the country, region, city or neighborhood where corresponding local unit is located).

Consider claims 27 and 34, Herraiz, Srinivasan, and Vargantwar teach wherein the processor circuitry is to request the mobile device identification information from the base station (Herraiz - Paragraph 0017 teaches obtaining IMSI number from mobile phones, and counting the different IMSI numbers received. Paragraph 0032 teaches capturing the identify, e.g., IMSI of phones. Paragraph 0034 teaches a counting function that converts cellular identities, IMSI, into numbers. Paragraph 0041 teaches change in LAC function which forces mobile phones to register again and be captured, e.g., snapshot of the number of visitors in a museum at 9:00, at 10:00, at 11:00, etc. Paragraph 0035 teaches optionally, concentrator function carried out by management means 8, that manages the flows of information coming from the different locations. Every flow would be composed of the identity capture function, the counting function and the calculation function. The concentrator would perform the remote management of local units, e.g. changing LAC value, adjusting transmission power, etc. Paragraph 0036 teaches the function for capturing cellular identities must always include a unit local to the venue and besides may have part of its functionality located remotely in the network. This local unit broadcasts specific system information as if it was a BTS, base station, and forces a Location Update message by all mobile phones within its reach belonging to its cellular network. The function captures the identity of these phones, such as IMSI. Paragraph 0044 teaches one or several network servers performing one of several functions, typically gateway and concentrator, but also can do calculating, counting and part of identity capture. Since processing unit/network server/gateway may perform several functions, including the counting function. And the counting function is performed by counting the IMSI numbers, collected by the local unit acting as if it was a BTS. The processing unit/network server/gateway may perform the counting by counting the IMSI number collected by the local unit. Where the IMSI numbers would be provided to processing unit/network server/gateway in order for it to be counted).

Claim(s) 26, 33, and 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herraiz (EP2182752), in view of Srinivasan (US 2007/0274537), in view of Vargantwar et al. (US 8,670,788), and further in view of Hartt (US 2012/0135703).
Consider claims 26, 33, and 40, Herraiz, Srinivasan, and Vargantwar teach wherein the processor circuitry is to adjust the first number of mobile devices to estimate the second number of persons, the first number of mobile devices to be adjusted based on a probability of accuracy (Herraiz – Paragraph 0015-0016, 0034-0035), but do not explicitly teach that at least one of:
increases the second number of persons when the location includes people not carrying mobile devices (Paragraph 0023 teaches the count may be treated as a representative sample, the true number of people present being estimated as the counting number divided by the percentage of people known to carry a mobile phone in the local population. Paragraph 0029 teaches calculating an estimated number of people in the coverage area on the basis of this count and, optionally the know prevalence of mobile telephone devices per person. By taking into account percentage of people known to carry a phone, people not carrying a phone would also accounted for, thus the true number of people present that is calculated, increases in number, when compared to a one to one correspondence of mobile device to person count); 
reduces the second number of persons when the location excludes children; or 
reduces the second number of persons when one or more of the first set of one or more timestamps is during an evening.
Herraiz, Srinivasan, and Vargantwar do not explicitly teach wherein people not carrying mobile devices includes children.
In analogous art, Hartt teaches wherein people not carrying mobile devices includes children (Applicant’s specification in PGPUB [0019] indicates “although a number of mobile devices may be detected in an area, it does not necessarily mean that an exactly equivalent number of people is located in the same area. For example, children may not carry mobile devices, and therefore may not be recognized as present…”. With that disclosure in mind, Hartt teaches in Paragraph 0006 that most children between 4-11 years old in this age bracket don’t carry cell phones).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Herraiz, Srinivasan, and Vargantwar to include wherein people not carrying mobile devices includes children, as taught by Hartt, for the advantage of taking into account other specific groups of the population that do not own certain devices, improving data statistics.

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Goodman discloses extrapolating population counts of a particular geographic area based on determined number of active devices in a particular area/location in (US 7,123,918).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON K LIN whose telephone number is (571)270-1446.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON K LIN/Primary Examiner, Art Unit 2425